19-08289-rdd        Doc 51      Filed 10/07/19        Entered 10/07/19 16:50:45              Main Document
                                                     Pg 1 of 7


Seth A. Meyer
sam@kellerlenkner.com
KELLER LENKNER LLC
150 N. Riverside Plaza, Suite 4270
Chicago, Illinois 60606
Tel: 312.741.5220

J. Michael Connolly (pro hac vice approved)
mike@consovoymccarthy.com
CONSOVOY MCCARTHY PLLC
1600 Wilson Boulevard, Suite 700
Arlington, Virginia 22209
Tel: 703.243.9423

Attorneys for The State of Arizona

                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK

    In re                                                             Chapter 11

    PURDUE PHARMA L.P., et al.,                                       Case No. 19-23649 (RDD)

                            Debtors.1                                 Jointly Administered

    PURDUE PHARMA L.P., et al.,
                                                                      Adv. Pro. No. 19-08289 (RDD)
                            Plaintiffs,

            v.

    COMMONWEALTH OF MASSACHUSETTS, et al.,

                            Defendants.


        OBJECTION AND RESPONSE OF THE STATE OF ARIZONA TO DEBTORS’
                   MOTION FOR A PRELIMINARY INJUNCTION


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp.
(4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC
Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901.




                                                         1
19-08289-rdd     Doc 51      Filed 10/07/19    Entered 10/07/19 16:50:45          Main Document
                                              Pg 2 of 7


       The State of Arizona, ex rel. Attorney General Mark Brnovich (“Arizona”), respectfully

submits this opposition (the “Opposition”)2 to the Motion for Preliminary Injunction [Adversary

Dkt. No. 2] (the “Motion”) filed by Purdue Pharma L.P. and certain of its affiliates (collectively,

“Purdue” or “Debtors”) seeking to enjoin Arizona (and other states) from prosecuting (1) police

and regulatory power actions against Purdue, and (2) actions against non-debtors, including

members of the Sackler family. Arizona initially agreed to support Purdue’s proposed Settlement

Structure, as outlined in Debtors’ Informational Brief (“Informational Brief”) [Dkt. 17], which

prescribed non-opposition to the Motion as consideration for numerous terms offered by Debtors.

At nearly every turn during the course of subsequent negotiations, Debtors have sought to

undermine material terms of the deal. In support of this Opposition, Arizona states as follows:

                                        INTRODUCTION

       The Motion seeks to preliminarily enjoin more than 2,600 actions for 270 days, arguing

that they must be halted to preserve the goals of these chapter 11 cases. Motion; Memorandum of

Law in Support of Motion for a Preliminary Injunction [Adversary Dkt. No. 3 (the

“Memorandum”)]. Among those cases are (1) Arizona ex rel. Brnovich v. Purdue Pharma, L.P.,

et al., No. C20072471 (Ariz. Super. Ct.) pending before the Pima County Superior Court (the

“Superior Court Action”), and (2) Arizona ex rel. Brnovich v. Purdue Pharma, L.P., et al., No.

22O151 pending before the Supreme Court of the United States of America (the “Supreme Court

Action”) (collectively the “Actions”). Motion, Ex. A [Adversary Dkt. No. 1-1]. Both actions




2
 Arizona and the other members of the Ad Hoc Committee have been given an extension by Debtors to file
Oppositions to the Motion until 3:00 p.m. EST, October 7, 2019.




                                                  2
19-08289-rdd       Doc 51       Filed 10/07/19       Entered 10/07/19 16:50:45             Main Document
                                                    Pg 3 of 7


name Debtors, eight members of the Sackler family (“the Sacklers”), and several related corporate

entities.3

                                                ARGUMENT

        The Actions should not be stayed for several reasons. First, the Motion should be denied

with respect to the Superior Court Action vis-à-vis Debtors because that case falls within the

police-power exception to the automatic stay. 11 U.S.C. § 362(b)(4). Arizona joins in the

assertions in the States’ Coordinated Opposition to Debtors’ Motion for Preliminary Injunction of

State Enforcement Actions Against Purdue [Adversary Dkt. No. 42 at pp. 12-36].

        Second, the Motion should be denied with respect to both the Superior Court Action and

the Supreme Court Action vis-à-vis the Sacklers and related corporate entities because they are

not debtors in the underlying proceeding. For this argument, Arizona joins in the assertions in the

State’s Coordinated Opposition to Debtors’ Motion for Preliminary Injunction of States’ Law

Enforcement Actions Against the Sacklers [Adversary Dkt. No. 41 at pp. 10-30].

        Third, the Motion should be denied with respect to the Supreme Court Action against all

named parties because: (a) enjoining the Supreme Court of the United States from exercising its

original jurisdiction would unconstitutionally violate essential separation-of-powers principles,

and (b) this non-Article III court lacks constitutional authority to enter a final judgment on

Arizona’s fraudulent transfer claims levied in that Bill of Complaint. Arizona writes separately

on both points because it is the only creditor with an action before our Nation’s highest Court that

Debtors seek to enjoin.




3
 The named defendants in both actions include Richard Sackler, Theresa Sackler, Kathe Sackler, Jonathan Sackler,
Mortimer D.A. Sackler, Beverly Sackler, David Sackler, Ilene Sackler Lefcourt, Purdue Pharma, Inc., Purdue Pharma,
L.P., The Purdue Frederick Company, Inc., Purdue Holdings L.P., PLP Associates L.P., Rosebay Medical Company
L.P., and Beacon Company.



                                                        3
19-08289-rdd     Doc 51     Filed 10/07/19     Entered 10/07/19 16:50:45          Main Document
                                              Pg 4 of 7


       a. Enjoining the Supreme Court Action Would Violate Separation of Powers

       “Where original jurisdiction is given by the constitution to the Supreme Court, Congress

cannot distribute any part of such original jurisdiction to an inferior federal tribunal.” Osborn v.

Bank of U.S., 22 U.S. 738, 757 (1824) (citing Marbury v. Madison, 5 U.S. 137, 174 (1803)). The

Supreme Court has original jurisdiction over the Supreme Court Action. Article III of the

Constitution extends the judicial power to controversies “between a state and citizens of another

state,” and grants the Supreme Court original jurisdiction over all cases “in which a State shall be

Party.” Article III, § 2, cl. 2. Arizona is plainly a state, and none of the defendants to the Supreme

Court Action are citizens of Arizona. Accordingly, though Congress may be free to vest this Court

with jurisdiction over matters pending in “inferior” federal tribunals—and thereby authorize this

Court to stay those proceedings in aid of its jurisdiction—the legislative branch has no authority

to alter or abrogate the Supreme Court’s original jurisdiction over the Supreme Court Action.

Osborn, 22 U.S. at 757. Any bankruptcy statute to the contrary is unconstitutional as applied to

matters invoking the Supreme Court’s original jurisdiction. Id. This Court—which itself is not an

Article III tribunal—must deny any request to enjoin the Nation’s highest Court. At a minimum,

the longstanding constitutional principles in tension with such an injunction suggest the Court

should exercise its discretion to deny the stay as applied to the Supreme Court Action.

       b. This Court Cannot Enter Final Judgment on Arizona’s Fraudulent Transfer
          Claims

       Article III, § 1 of the Constitution mandates that “[t]he judicial Power of the United States,

shall be vested in one Supreme Court, and in such inferior Courts as the Congress may from time

to time ordain and establish.” Article III is “an inseparable element of the constitutional system

of checks and balances” that “both defines the power and protects the independence of the Judicial

Branch.” Stern v. Marshall, 564 U.S. 462, 482 (2011) (citation omitted). “Article III could neither



                                                  4
19-08289-rdd     Doc 51     Filed 10/07/19      Entered 10/07/19 16:50:45         Main Document
                                               Pg 5 of 7


serve its purpose in the system of checks and balances nor preserve the integrity of judicial decision

making if the other branches of the Federal Government could confer the Government’s ‘judicial

Power’ on entities outside Article III.” Id.

       That is why the Supreme Court has long recognized that Congress may not “withdraw from

judicial cognizance any matter which, from its nature, is the subject of a suit at the common law,

or in equity, or admiralty.” Murray’s Lessee v. Hoboken Land & Improvement Co., 59 U.S. 272,

284 (1856). “When a suit is made of ‘the stuff of the traditional actions at common law tried by

the courts at Westminster in 1789,’ and is brought within the bounds of federal jurisdiction, the

responsibility for deciding that suit rests with Article III judges in Article III courts.” Stern, 564

U.S. at 482 (quoting Northern Pipeline Const. Co. v. Marathon Pipe Line Co., 458 U.S. 50, 90

(1982) (Rehnquist, J., concurring)).      “The Constitution assigns that job—resolution of the

mundane as well as the glamorous, matters of common law and statute as well as constitutional

law, issues of fact as well as issues of law—to the Judiciary.” Id. (citation omitted).

       Arizona’s Supreme Court Action brings claims against Debtors, the Sacklers, and related

corporate entities for fraudulent conveyance. Fraudulent conveyance actions are “quintessentially

suits at common law” that “resemble state-law contract claims brought by a bankrupt corporation

to augment the bankruptcy estate.” Granfinanciera, S.A. v. Nordberg, 492 U.S. 33, 56 (1989). As

a consequence, “fraudulent conveyance claims . . . cannot be adjudicated by non-Article III

judges.” In re Bellingham Ins. Agency, Inc., 702 F.3d 553, 561 (9th Cir. 2013); see also Exec.

Benefits Ins. Agency v. Arkison, 573 U.S. 25, 37 (2014) (assuming without deciding that “the

fraudulent conveyance claims in this case are Stern claims”). Indeed, multiple courts in this district

have recognized that these actions cannot be finally decided in bankruptcy court. See Kirschner

v. Agoglia, 476 B.R. 75, 81 (S.D.N.Y. 2012) (“This Court concludes that simple logic dictates




                                                  5
19-08289-rdd     Doc 51     Filed 10/07/19    Entered 10/07/19 16:50:45        Main Document
                                             Pg 6 of 7


unequivocally that fraudulent conveyance claims like those brought here are ‘private rights’ claims

that, under Stern and the Constitution, must be finally decided by an Article III Court.”); In re

Lyondell Chem Co., 467 B.R. 712, 720-21 (S.D.N.Y. 2012) (same); In re Arbco Capital

Management, LLP, 479 B.R. 254, 264 (S.D.N.Y. 2012) (same).

       Because this Court lacks constitutional authority to finally decide fraudulent conveyance

actions, the Court should not stay the Supreme Court Action. The purpose of Section 362(a) of

the Bankruptcy Code is to “reinforce the exclusive jurisdiction of the bankruptcy court.” In re

Heating Oil Partners, 2009 5110838, at *8 (D. Conn. Dec. 17, 2009) (citing Eastern Refractories

Co., Inc. v. Forty-Eight Insulations Inc., 157 F.3d 169, 172 (2d Cir. 1998)) (emphasis added). But

this Court has no jurisdiction—let alone exclusive jurisdiction—to finally resolve the fraudulent

conveyance claims Debtors seek to stay. Arizona’s fraudulent conveyance claims pending before

the Supreme Court should be allowed to proceed.

                                        CONCLUSION

       For the reasons stated above, the Court should not enjoin Arizona’s Superior Court Action

or Supreme Court Action.

                                             Respectfully submitted,


Dated: October 7, 2019                       By: /s/ Seth A. Meyer
                                             Seth A. Meyer
                                             sam@kellerlenkner.com
                                             KELLER LENKNER LLC
                                             150 N. Riverside Plaza, Suite 4270
                                             Chicago, Illinois 60606
                                             Tel: 312.741.5220

                                             J. Michael Connolly (pro hac vice approved)
                                             mike@consovoymccarthy.com
                                             CONSOVOY MCCARTHY PLLC
                                             1600 Wilson Boulevard, Suite 700
                                             Arlington, Virginia 22209
                                             Tel: 703.243.9423
                                             Attorneys for the State of Arizona


                                                6
19-08289-rdd    Doc 51     Filed 10/07/19    Entered 10/07/19 16:50:45         Main Document
                                            Pg 7 of 7


                                CERTIFICATE OF SERVICE

       The undersigned certifies that on October 7, 2019, he caused a true copy of the foregoing

Objection and Response of the State of Arizona to Debtors’ Motion for a Preliminary Injunction

to be served electronically upon all parties in interest registered to receive notice through the

Court’s CM/ECF System.




                                                           /s/ Seth A. Meyer
                                                           Seth A. Meyer




                                               7
